DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the preamble functionally recites the resealable assembly is “for joining opposing first and second sidewalls of an enclosure the first sidewall having a slit and forming an entry section”.  However, the claim subsequently requires a peel seal of the resealable assembly coupling an entry section of the functionally recited first sidewall with a first zipper portion or coupling an entry portion of the functionally recited first sidewall with another portion of the functionally recited first sidewall.  It is unclear from the language of claim 10 if “the first sidewall having a slit and forming an entry section” is structurally part of the “resealable assembly”.  Clarification of the subject matter in claim 10 is requested.  For the purpose of examination, the “resealable assembly” will be considered as including “the first sidewall having a slit and forming an entry section”.
Regarding claim 11, “the zipper assembly” lacks antecedence.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2004/0188310 to Hamilton et al.
Regarding claim 1, Hamilton et al. discloses a packaging comprising: an enclosure having opposing first and second sidewalls (10, 12) coupled with each other, the first sidewall having an entry section (24) extending away from the first and second sidewalls; a zipper assembly (14) coupled with the first and second sidewalls of the enclosure, the zipper assembly also disposed between the second sidewall and the entry section of the first sidewall, the zipper assembly including first and second zipper portions that mate with each other to enclose product within the enclosure and that release from each other to provide access to the product within the enclosure; and a peel seal (26), which meets the structure implied by the functional recitation “providing a barrier to ingress of one or more of oxygen or moisture into the enclosure through the zipper assembly”, the peel seal (26) being disposed between and coupling the entry section (24) of the first sidewall with the first zipper portion of the zipper assembly (via the first sidewall 10; Figs. 2, 3, 8, and 10), and the peel seal (26) being disposed between and coupling the entry section (24) of the first sidewall with another portion of the first sidewall.

Regarding claim 4, Hamilton et al. discloses the entry section (24) has a length that extends over an overlapped portion of the first sidewall (10) such that the overlapped portion of the first sidewall is located between the entry section and the first zipper portion.
Regarding claim 5, Hamilton et al. discloses the peel seal (26) couples an interior surface of the entry section (24) with an exterior surface of the overlapped portion of the first sidewall (10).
Regarding claim 6, Hamilton et al. discloses the peel seal (26) is formed from a resealable adhesive applied to the entry section or the first sidewall at a location other than the entry section (paragraph [0033]).
Regarding claim 8, Hamilton et al. discloses the peel seal is a multiple-use seal (claim 4) that can be opened and re-sealed two or more times after separating the entry section from the first zipper portion or the first sidewall.
Regarding claim 10, Hamilton et al. discloses a resealable assembly for joining opposing first and second sidewalls (10, 12) of an enclosure, the first sidewall (10) having a slit (220) and forming an entry section (24), the resealable assembly comprising: a first zipper portion configured to be affixed to the first sidewall; a second zipper portion configured to be affixed to the second sidewall, the first and second zipper portions shaped to mate and unmate with each other to enclose and provide access to, respectively, an interior cavity of the enclosure; and a peel seal (26) coupling the entry section (24) of the first sidewall (10) with the first zipper portion (via the first sidewall) or coupling the entry section (24) of the first sidewall (10) with another portion of the first sidewall (10).

Regarding claim 12, Hamilton et al. discloses the peel seal (26) couples an interior surface of the entry section (24) of the first sidewall (10) with an exterior surface of the first zipper portion via the first sidewall (10; Figs. 2, 3, 8, and 10).
Regarding claim 13, Hamilton et al. discloses the entry section (24) of the first sidewall (10) has a length that extends over an overlapped portion of the first sidewall that is affixed to the first zipper portion such that the overlapped portion of the first sidewall is located between the entry section of the first sidewall and the first zipper portion.
Regarding claim 14, Hamilton et al. discloses the peel seal (26) couples an interior surface of the entry section (24) of the first sidewall with an exterior surface of the overlapped portion of the first sidewall (10).
Regarding claim 15, Hamilton et al. discloses the peel seal (26) is formed from a resealable adhesive applied to the entry section (24) of the first sidewall or the first sidewall (10) at a location other than the entry section (paragraph [0033]).
Regarding claim 17, Hamilton et al. discloses the peel seal is a multiple-use seal (claim 4) that can be opened and re-sealed two or more times after separating the entry section from the first zipper portion or the first sidewall.
Regarding claim 18, Hamilton et al. discloses an enclosure comprising: first and second sidewalls (10, 12) coupled with each other, the first sidewall (10) having an entry section (24) extending away from the first sidewall to an outer edge; a zipper assembly (14) coupled with the first and second sidewalls and disposed between the second sidewall (12) and the entry section (24) of the first sidewall, the zipper assembly (14) configured to enclose an interior cavity between the first and second sidewalls and open to provide access to the interior volume; and a peel seal (26) disposed between and coupling the entry section (24) of the first sidewall with the 
Regarding claim 19, Hamilton et al. discloses the peel seal (26) provides a barrier to ingress of one or more of oxygen or moisture into the interior volume through the zipper assembly (14).
Regarding claim 20, Hamilton et al. discloses the peel seal (26) couples an interior side of the entry section (24) of the first sidewall with an exterior side of the zipper assembly (14) via the first sidewall (Figs. 2, 3, 8, and 10).
Regarding claim 21, Hamilton et al. discloses the peel seal (26) couples an interior side of the entry section (24) of the first sidewall with an exterior side of the first sidewall (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9-11, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,011,403 to Kirsh (hereafter Kirsh ‘403) and U.S. Patent No. 5,470,156 to May.
Regarding claim 1, Kirsh ‘403 discloses the claimed invention, except for a peel seal disposed between and coupling one or more: the first and second zipper portions (302, 304) with each other, the entry section (122) of the first sidewall (102) with the first zipper portion (302) of the zipper assembly (300), or the entry section (122) of the first sidewall (102) with another portion of the first sidewall.  May teaches that it is known in the art to dispose a peel 
Regarding claim 2, Kirsh ‘403 discloses each of the first zipper portion and the second zipper portion include zipper extensions (312, 314) extending within the enclosure (Fig. 3).  Disposing a peel seal between and coupling the first and second zipper portions of the zipper assembly in the Kirsh ‘403 bag, as in May and discussed above, meets the recitation “the peel seal disposed between and coupled with surfaces of the zipper extensions of the first zipper portion and the second zipper portion that face each other.”
Regarding claim 7, May discloses sealant ribs (114) being ruptured from a zipper portion (Fig. 8).  Therefore, Disposing a peel seal between and coupling the first and second zipper portions of the zipper assembly in the Kirsh ‘403 bag, as in May and discussed above, meets the recitation “the peel seal is a single-use seal that is ruptured after separating the entry section from one or more of the first zipper portion or the first sidewall.”
Regarding claim 9, Kirsh ‘403 discloses a slit (114) with flaps (120, 122) affixed to the first zipper portion (302; Fig. 3), which meets the structure implied by the recitation “the entry section is formed by a slit in the first sidewall with the first zipper portion affixed to the first sidewall in locations on opposite sides of the slit.”
Regarding claim 10, Kirsh ‘403 discloses the claimed invention, except for a peel seal coupling one or more of: the entry section (122) of the first sidewall with the first zipper portion (302), coupling the entry section of the first sidewall (102) with another portion of the first sidewall (104), or coupling the first zipper portion (302) with the second zipper portion (304).  
Regarding claim 11, providing a peel seal coupling the first and second zipper portions of the zipper assembly in the Kirsh ‘403 bag, in order to provide a hermetic seal, as in May and discussed above, meets the structure implied by the functional recitation “the peel seal forms a barrier to ingress of one or more of oxygen or moisture into the interior of the enclosure through the zipper assembly.”
Regarding claim 16, May discloses sealant ribs (114) being ruptured from a zipper portion (Fig. 8).  Therefore, Disposing a peel seal between and coupling the first and second zipper portions of the zipper assembly in the Kirsh ‘403 bag, as in May and discussed above, meets the recitation “the peel seal is a single-use seal that is broken after separating the entry section of the first sidewall from one or more of the first zipper portion or the first sidewall.”
Regarding claim 18, Kirsh ‘403 discloses the claimed invention, except for a peel seal disposed between and coupling one or more: the entry section (122) of the first sidewall (102) with the zipper assembly (300), the entry section (122) of the first sidewall (102) with another portion of the first sidewall, or opposing surfaces of the zipper assembly with each other.  May teaches that it is known in the art to dispose a peel seal (66, 68, 110, 114) between and couple opposing surfaces of a zipper assembly (50, 100; Figs. 3, 4, 7, 8) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to dispose a peel seal between and couple the opposing surfaces of the zipper assembly in the Kirsh ‘403 bag, as in May, in order to provide a hermetic seal, 
Regarding claim 19, disposing a peel seal between and couple the opposing surfaces of the zipper assembly in the Kirsh ‘403 bag, as in May and discussed above, meets the structure 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734